Citation Nr: 0415726	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected bronchial asthma 
and pulmonary tuberculosis.

2.  Entitlement to a compensable disability rating for 
service-connected pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970 and from October 1973 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that, in pertinent part, denied 
the above claims.

The Board notes that the issues on appeal had included 
entitlement to an increased disability rating for service-
connected bronchial asthma.  However, during the pendency of 
this appeal, by rating action dated in January 2003, the RO 
awarded a 60 percent rating, effective from September 1999, 
and a 100 percent disability rating effective from October 
2002, representing a complete grant of benefits sought.  In 
his substantive appeal and other statements of record, the 
veteran limited his appeal to a specific rating, in that he 
requested the assignment of a 60 percent rating for bronchial 
asthma.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a compensable disability rating 
for service-connected pulmonary tuberculosis will be 
addressed in the Remand portion of this decision.


FINDING OF FACT

Hypertension was manifested during the veteran's period of 
active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A.  §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Initially, the Board notes that with respect to this claim, 
the Board has determined that the evidence of record supports 
a grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and  
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
hypertension may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that the veteran underwent 
blood pressure readings on numerous occasions.  A 
chronological record of medical care dated in March 1978 
shows that the veteran had a blood pressure reading of 
138/100.  The diagnosis was asthma.

A chronological record of medical care dated in February 1980 
shows a blood pressure reading of 130/104.  The diagnosis was 
upper respiratory infection.  A second report also dated in 
February 1980 shows a blood pressure reading of 122/90, with 
a diagnosis of upper respiratory infection.

A United States Naval Hospital Emergency Care and Treatment 
report dated in January 1982 shows that the veteran had a 
blood pressure reading of 138/92.  The diagnosis was asthma.

A progress note dated in March 1982 shows a blood pressure 
reading of 148/94.  The diagnosis was asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in August 1982 shows that the veteran had a 
blood pressure reading of 120/100.  The diagnosis was asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in October 1982 shows that the veteran had a 
blood pressure reading of 120/94.  The diagnosis was asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in March 1983 shows that the veteran had a blood 
pressure reading of 132/92.  The diagnosis was bronchial 
asthma.  A second report also dated in March 1983 shows a 
blood pressure reading of 132/90, with a diagnosis of 
bronchial asthma.  A third reading also in March 1983 was 
134/90, with a diagnosis of asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in April 1984 shows that the veteran had a blood 
pressure reading of 130/100.  The diagnosis was asthma.  A 
second report also dated in April 1984 shows a blood pressure 
reading of 138/90, with a diagnosis of asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in May 1984 shows that the veteran had a blood 
pressure reading of 168/98.  The diagnosis was asthma and 
upper respiratory infection.

A chronological record of medical care dated in July 1984 
shows a blood pressure reading of 134/90.

A United States Naval Hospital Emergency Care and Treatment 
report dated in October 1984 shows that the veteran had a 
blood pressure reading of 162/85.  The diagnosis was 
bronchial asthma.

A service medical record dated in November 1984 shows a blood 
pressure reading of 130/100.  The diagnosis was asthma.  A 
second report also dated in November 1984 shows a blood 
pressure reading of 126/90, with a diagnosis of asthma.

A United States Naval Hospital Emergency Care and Treatment 
report dated in January 1985 shows that the veteran had a 
blood pressure reading of 151/102.  The diagnosis was asthma.

The veteran also had numerous blood pressure readings taken 
between 1974 and 1985 in which the diastolic blood pressure 
was not 90 mm. or greater, and the systolic blood pressure 
was not 160 mm. or greater.

Subsequent to service, a VA examination report dated in 
February 1986 shows that the veteran blood pressure was 
130/90.

A hospital treatment record from the Sacred Heart Hospital 
dated in March 1990 shows that the veteran's blood pressure 
was 120/90.  A blood pressure reading taken in May 1990 was 
130/90.  The diagnosis in both instances was bronchial 
asthma.

VA examination reports dated in February 1992 and December 
1993 show blood pressure readings of 140/80 and 150/80, 
respectively.

A VA outpatient treatment record dated in April 1995 shows a 
blood pressure reading of 120/100.  A VA outpatient treatment 
record dated in August 1995 shows blood pressure readings of 
150/100, 130/98, and 170/110.  The diagnosis was bronchial 
asthma.

A VA outpatient treatment record dated in December 1995 shows 
blood pressure readings of 152/100 and 137/100.  The 
diagnosis was pulmonary tuberculosis and bronchial asthma.

A VA outpatient treatment record dated in February 1996 shows 
a blood pressure reading of 160/90.  In April 1996, blood 
pressure was 160/96 and 160/100, and in June 1996, it was 
152/92.  In August 1996, blood pressure readings were 150/106 
and 130/100.  In October 1996, blood pressure readings were 
182/120, 157/110, and 134/98.  In December 1996, blood 
pressure was 144/94.  The diagnoses included bronchial 
asthma, pulmonary tuberculosis, and hypertension.

VA outpatient treatment records dated in April 1997 show 
blood pressure readings of 190/110, 140-45/100-110, 140/85, 
142/110, and 144/114.  The diagnoses included bronchial 
asthma, pulmonary tuberculosis, and hypertension.

A VA outpatient treatment record dated in February 1998 shows 
a blood pressure reading of 140/90, and a record dated in 
June 1998 shows blood pressure readings of 140/108 and 
124/106.  The diagnoses included bronchial asthma, pulmonary 
tuberculosis, and hypertension.

A private medical record from Dr. Cacanindin dated in 
September 2000 shows that the veteran had diagnoses which 
included bronchial asthma, old pulmonary tuberculosis, and 
hypertension.

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates a diagnosis of hypertension.  
However, the evidence must further link such disability to 
service or a service-connected disability.

In this regard, while the record does not reflect a medical 
opinion linking the veteran's hypertension to his service-
connected bronchial asthma or pulmonary tuberculosis, the 
veteran's service medical records demonstrate that he had 
numerous readings of elevated blood pressure during his 
periods of active service.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2003).  The term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  

The post-service medical records show that the veteran's 
elevated blood pressure readings continued and progressively 
increased over time.  The Board finds that the evidence is in 
least in equipoise as to whether the veteran's current 
hypertension began during service.  While the service medical 
records reflect numerous elevated as well normal blood 
pressure readings, the Board finds that the evidence on the 
question at hand is at least evenly balanced.   It is clear 
that the veteran had elevated blood pressure readings in 
service and continued to experience elevated blood pressure 
readings subsequent to service, with current diagnoses of 
hypertension.

Accordingly, with resolution of reasonable doubt, the Board 
finds that the veteran's hypertension was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 
C.F.R. §§ 3.102, 3.303 (2003).  Based on all of the 
foregoing, and giving the veteran the benefit of the doubt, 
the Board finds that the veteran's hypertension is related to 
active service, and that service connection for such 
disability is, therefore, warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the VCAA.  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify the veteran with regard to the 
issue of entitlement to a compensable disability rating for 
service-connected pulmonary tuberculosis.  This should be 
accomplished on remand.  

Accordingly, the case is REMANDED to the RO via the VBA AMC 
in Washington, D.C. for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (2) the information and evidence 
that VA will obtain on his behalf, (3) 
the information and evidence that he is 
expected to provide, and (4) request that 
he provide any evidence in his possession 
that pertains to the claim.  A record of 
his notification must be incorporated 
into the claims file. 

2.  Ensure that all development as required 
by the VCAA has been accomplished.

3.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



